Case 1:19-cv-11985-PBS Document 1-4 Filed 09/19/19 Page 1 of 2

ATTACHMENT D
Case 1:19-cv-11985-PBS Document 1-4 Filed 09/19/19 Page 2 of 2
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local niles of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

JS 44 (Rev. 06/17)

 

I. (a) PLAINTIFFS

Grigor B. Hristozov and Karolina M. Hristova

(b) County of Residence of First Listed Plaintiff

Dukes

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Erik Hammarlund, Hammarlund Law Office, 10 State Road, Unit B-3,
Vineyard Haven, MA 02568

NOTE:

 

County of Residence of First Listed Defendant

DEFENDANTS

Seafood Shanty Restaurant Management, Inc., Frank J. Pellegrino
and Denise Page

Dukes

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

John MOCSHnS” Collins & Associates, 572 Lighthouse Road,
Aquinnah, MA 02535-1380 and Austin M. Joyce, Reardon, Joyce &
Akerson, P.C., 4 Lancaster Terrace, Worcester, MA 01609

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

(For Diversity Cases Only)

I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X"' in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

QO 1 U.S. Government A 3° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State ai © 1 Incorporated or Principal Place go4 4
of Business In This State
O 2. U.S, Goverment O14 Diversity Citizen of Another State o2 O 2° Incorporated and Principal Place go5 5
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a 43 O 3 Foreign Nation 06 O06
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions,
SONTRACE “TORTS FORPELIUREPENALIV- [BANKRUPTCY | om STATUTES —1]
0 110 Insurance PERSONAL INJURY PERSONAL INJURY — |( 625 Drug Related Seizure O) 422 Appeal 28 USC 158 (1 375 False Claims Act
O 120 Marine © 310 Airplane OC 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
CO 130 Miller Act © 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability 1 367 Health Care/ 1 400 State Reapportionment
C1 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical & 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C1 820 Copyrights QO 430 Banks and Banking
1 151 Medicare Act C330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
C1 152 Recovery of Defaulted Liability O 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans © 340 Marine Injury Product New Drug Application |0 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURIT) O 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle O 370 Other Fraud 710 Fair Labor Standards O 861 HIA (1395ff) 0 490 Cable/Sat TV
© 160 Stockholders” Suits ( 355 Motor Vehicle 1 371 Truth in Lending Act 0 862 Black Lung (923) 0 850 Securities/Commodities/
O 190 Other Contract Product Liability OC 380 Other Personal 720 Labor/Management OF 863 DIWC/DIWW (405(g)) Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI 0 890 Other Statulory Actions
(1 196 Franchise Injury 1 385 Property Damage © 740 Railway Labor Act C1 865 RSI (405(g)) © 891 Agricultural Acts
1 362 Personal Injury - Product Liability O75! Family and Medical 1 893 Environmental Matters

 

1 210 Land Condemnation
220 Foreclosure

O 230 Rent Lease & Ejectment
(240 Torts to Land

OF 245 Tort Product Liability
O 290 All Other Real Property

  

 

Medical Malpractice

 

aot 2
© 440 Other Civi
0 441 Voting
O 442 Employment
OG 443 Housing/
Accommodations

0 445 Amer. w/Disabilities -
Employment

0 446 Amer. w/Disabilities -
Other

0 448 Education

| Rights

  
 

a

 
  
 

ISONDR PETEPIONS
Habeas Corpus:
463 Alien Detainee
510 Motions to Vacate

Sentence
530 General
535 Death Penalty
Other:
540 Mandamus & Other
550 Civil Rights
555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

9000 O00 O20

Leave Act

40 790 Other Labor Litigation

791 Employee Retirement
Income Security Act

( 465 Other Immigration
Actions

 

IMMIGRATION

(1 462 Naturalization Application

 

© 870 Taxes (U.S, Plaintiff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

 

 

C1 895 Freedom of Information
Act

1 896 Arbitration

QO 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

1 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original ${K2 Removed from 1 3  Remanded from O14 Reinstatedor O 5 Transferred from OG 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

 

G4 CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

S¢

DEMAND $

 

VIII. RELATED CASE(S)

(See instructions):

del 060. 00

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
29 U.S.C. Section 201, et seq.
Brief description of cause:

Alleged violation of Fair Labor Standards Act

CHECK YES only if demanded in complaint:

JURY DEMAND:

Wf Yes ONo

 

 

 

IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
09/19/2019 /s/ Andrew J. Gambaccini
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
